UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) J. Thomas Futrell 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:July 31 Date of reporting period:August 1, 2009 to July 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.claymore.com/mzf your stream to the LATEST, most up-to-date INFORMATION about the Managed Duration Investment Grade Municipal Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.claymore.com/mzf, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices and tax characteristics Cutwater Asset Management and Claymore are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund Dear Shareholder l We thank you for your investment in the Managed Duration Investment Grade Municipal Fund (the “Fund”). Prior to a name change effective June 3, 2010, the Fund was named the MBIA Capital/Claymore Managed Duration Investment Grade Municipal Fund.This report covers performance for the fiscal year ended July 31, 2010. The Fund’s investment objective is to provide high current income exempt from regular Federal income tax while seeking to protect the value of the Fund’s assets during periods of interest rate volatility. Under normal market conditions, the Fund seeks to achieve this objective by investing at least 80% of its total assets in municipal bonds of investment-grade quality and normally investing substantially all of its total assets in securities of investment-grade quality. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended July 31, 2010, the Fund provided a total return based on market price of 31.45% and a total return of 21.21% based on NAV.As of July 31, 2010, the Fund’s market price of $14.53 represented a premium of 0.90% to NAV of $14.40.A year earlier, on July 31, 2009, the Fund’s market price of $11.87 represented a discount of 6.76% to NAV of $12.73. Past performance is not a guarantee of future results. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund performed well during the fiscal year ended July 31, 2010, with an NAV return of 21.21%, more than 12 percentage points higher than the 9.15% return of the Barclays Capital Municipal Bond Index, a widely used measure of the municipal bond market as a whole.The Fund’s portfolio performance benefited mainly from favorable decisions with regard to credit quality and market sectors.The Fund’s market price return was even better, as the Fund’s strong portfolio performance and attractive distribution rate attracted investors.This increased demand for the Fund’s shares caused the market price discount to NAV as of July 31, 2009 to narrow. As of July 31, 2010, the shares were trading at a premium to NAV. On August 3, 2009, the Fund announced a 22.95% increase in its monthly dividend to $0.0750 per share. On November 2, 2009, the Fund announced an additional 10.00% increase in the monthly dividend to $0.0825 per share. Dividends of $0.0825 were paid in each month from November 2009 through July 2010.The current monthly dividend represents an annualized distribution rate of 6.81% based on the market price of $14.53 on July 31, 2010.This equates to a taxable equivalent distribution rate of 10.48% for shareholders in the 35% federal income tax bracket. Cutwater Asset Management Corp. (“Cutwater”) is the Fund’s Investment Adviser. Prior to February 8, 2010, Cutwater was known as MBIA Capital Management Corp.With $42 billion of fixed income assets under management as of July 31, 2010, Cutwater is one of the top 50 fixed income specialists in the world. Cutwater’s parent company, MBIA, Inc., is listed on the NewYork Stock Exchange and is a component stock of the S&P 500 Index. Cutwater will operate under the MBIA corporate umbrella as a separate operating company focused on fixed-income asset management. Claymore Securities, Inc. (“Claymore”) serves as the Fund’s servicing agent. Claymore entities provide supervision, management or servicing on more than $15.3 billion in assets as of June 30, 2010. Claymore currently offers closed-end funds, unit investment trusts and exchange-traded funds. On October 15, 2009, Guggenheim Partners, LLC, a global diversified financial services firm, and Claymore Group Inc. (“Claymore Group”), the parent company of the Fund’s servicing agent, announced the completion of a previously announced merger.As a result of the transaction, Claymore Group and its associated entities, including Claymore Securities, Inc., Claymore Advisors, LLC and Claymore Investments, Inc. (in Canada), are now wholly-owned subsidiaries of Guggenheim Partners, a global diversified financial services firm with more than $100 billion in assets under supervision. Subsequent to the fiscal year ended July 31, 2010, Annual Report l July 31, 2010 l 3 MZF l Managed Duration Investment Grade Municipal Fund l DearShareholder continued Claymore Securities, Inc. changed its name to Guggenheim Funds Distributors, Inc.Also, Claymore Advisors, LLC changed its name to Guggenheim Funds Investment Advisors, LLC. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 26 of the Fund’s annual report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP plan effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. On November 27, 2009, the Fund announced that it would commence a tender offer for up to 15% of its outstanding common shares at a price equal to at least 98% of the Fund’s NAV per share on the date the tender offer expired.The Fund commenced the initial tender offer on February 11, 2010.The offer expired on Friday, March 12, 2010, and 2,031,325 Common Shares, or about 25.60% of the Fund’s Common Shares, were tendered through the stated expiration date. Because more than 1,190,339 Common Shares were tendered, the tender offer was oversubscribed.Therefore, in accordance with the terms of the tender offer, the Fund repurchased Common Shares on a pro-rata basis, disregarding fractions, from all tendering shareholders, subject to certain conditions. Nearly 58.60% of the Common Shares tendered were accepted for payment.A total of 1,190,339 properly tendered shares, representing approximately 15% of the Fund’s Common Shares outstanding, were accepted and redeemed at a price per Common Share of approximately $13.7298.The total value of assets of the Fund distributed in payment for such shares was just over $16.3 million. In the initial announcement of the tender offer, the Fund’s Board of Trustees announced plans to conduct up to three additional tender offers during 2010, upon the occurrence of certain terms and conditions related mainly to the Fund’s market price discount to NAV. During the three calendar months ended May 31, 2010, the Fund’s Common Shares traded on the New York Stock Exchange at an average discount of 2.37%.As the Fund’s average daily discount during this conditional tender offer test period was less than 5%, the Fund’s conditional tender offer program expired and the conditional tender offers will not occur. To learn more about the Fund’s performance, we encourage you to read the Questions & Answers section of the report, which begins on page 5.You will find information about how the Fund is managed, what impacted the performance of the Fund during the 12 months ended July 31, 2010, and Cutwater’s views on the market environment. We appreciate your investment, and we look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.claymore.com/mzf. Sincerely, Clifford D. Corso President Managed Duration Investment Grade Municipal Fund 4 l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund Questions & Answers l Clifford D. Corso Portfolio Manager Clifford D. Corso is Chief Executive Officer and Chief Investment Officer of Cutwater Asset Management Corp. (“Cutwater”), Chief Investment Officer of MBIA Insurance Corp. and Executive Vice President & Chief Investment Officer of MBIA Inc. His responsibilities include oversight and direction of the investments of MBIA Inc. and its subsidiaries. He manages Cutwater’s fixed income asset management platform, directs the investment of all fixed income assets under management, and oversees the portfolios of MBIA Insurance Corp. and its affiliates. In addition, Mr. Corso’s responsibilities include the direction of investments for outside clients such as pension funds, sovereign governments, state and local governments, and institutional investors. Mr. Corso is also an active member of the Board of Directors for the MBIA Foundation, Inc. Before joining MBIA in 1994, he was the co-head of fixed income at a subsidiary of Alliance Capital Management.Throughout his 25-year career, Mr. Corso has managed a wide array of fixed income products, including corporate, asset-backed, government, mortgage and derivative products. Mr. Corso has a bachelor’s degree fromYale University and a master’s degree from Columbia University. He holds his Series 7, 24, and 63 licenses from the Financial Industry Regulatory Authority (FINRA). Jeffrey S. MacDonald, CFA Portfolio Manager Mr. MacDonald, who joined MBIA in 2007, is a Director of Cutwater and has extensive experience in the fixed income markets across a variety of sectors with particular emphasis on core and core plus strategies. He was previously a vice president and portfolio manager at Hartford Investment Management Company (HIMCO), where he managed core, core plus, intermediate core, and other broad-based fixed income styles. He was also instrumental in designing some of HIMCO’s fixed-income-based products, including a number of “alternative” strategies. Prior to joining HIMCO, Mr. MacDonald was a fixed income portfolio analyst specializing in taxable/insurance portfolios at Wellington Management Company. He began his career with Fidelity Investments as a fixed-income trader and lead systems analyst. Mr. MacDonald earned his bachelor's degree from Trinity College in Connecticut and his master’s degree from Boston University. He holds the designation of Chartered Financial Analyst (CFA) through the CFA Institute and is a member of the Hartford Security Analysts Society. James B. DiChiaro Portfolio Manager Mr. DiChiaro joined MBIA in 1999 and is a Vice President of Cutwater. He currently manages the company’s municipal bond portfolios (taxable and tax-exempt) and has extensive experience managing money market portfolios. Mr. DiChiaro began his career at MBIA working with the conduit group structuring medium-term notes for Meridian Funding Company and performing the treasury role for an MBIA-sponsored asset-backed commercial paper conduit,Triple-A One Funding Corporation. Prior to joining MBIA, he worked for Merrill Lynch supporting their asset-backed securities trading desk. Mr. DiChiaro has a bachelor’s degree from Fordham University and a master’s degree from Pace University. In the following interview Portfolio Managers Clifford D. Corso, Jeffrey S. MacDonald and James B. DiChiaro discuss the market environment and the performance of the Managed Duration Investment Grade Municipal Fund (the “Fund”, previously known as MBIA Capital/Claymore Managed Duration Investment Grade Municipal Fund) for the fiscal year ended July 31, 2010. Please provide an overview of the municipal market during the 12-month period ended July 31, 2010. The U.S. economy showed signs of improvement during the second half of 2009, with gross domestic product (“GDP,” or growth in the overall U.S. economy) posting positive growth in third and fourth quarters of the calendar year.The economy continued to expand at a modest pace in the first and second quarters of 2010.According to the Bureau of Economic Analysis, the main sources of growth in recent months were upturns in investment in residential and commercial real estate and increased government spending at the federal, state and local levels. However, forward-looking data indicate that residential real estate investment is not likely to contribute to GDP growth in the near future, as second quarter new home starts and building permits were down significantly from the prior period. The effects of Europe’s sovereign debt crisis may have been a factor softening the recovery of the U.S. economy.Also, unemployment in the U.S. remains high and is likely to hover around 10% for some time, as workers re-enter the labor market.With most business and consumer indicators flat to negative in recent months, continued economic growth at a rather sluggish pace seems to be the most likely scenario. Recognizing that the economic recovery is fragile, the Federal Reserve has demonstrated reluctance to increase short-term interest rates. Since inflation data has been fairly benign, there is no immediate need for a rate increase, which could put the economic recovery at risk. Strong technical factors within the municipal bond market produced robust tax-exempt bond returns during the 12 months covered by this report. For the 12-month period ended July 31, 2010, the Barclays Capital Municipal Bond Index, a widely used measure of the municipal bond market as a whole, returned 9.15%.This return compares with a return of 8.91% from the Barclays Capital U.S.Aggregate Bond Index and 6.95% from the Barclays Capital U.S.Treasury Composite Index for the same period. Municipal bonds provided higher returns than taxable investment grade bonds and U.S.Treasury securities on a pre-tax and post-tax basis. Annual Report l July 31, 2010 l 5 MZF l Managed Duration Investment Grade Municipal Fund l Questions & Answers continued The “Build America Bond” program, currently scheduled to expire in December 2010, shifted a large amount of new issue supply from the tax-exempt to the taxable market. Build America Bonds, created in April 2009 by the U.S. government as part of the effort to stimulate economic growth, are designed to appeal to a broader set of investors than traditional tax-exempt bonds. Under the Build America Bond program, the U.S.Treasury Department makes a direct payment to the issuer of the bonds in an amount equal to 35% of each interest payment. Potential investors in these bonds include pension funds and other institutional investors that do not generally invest in tax-exempt bonds. The reduction of tax-exempt issuance associated with the Build America Bond program has particularly reduced the supply of long maturity bonds, where issuers tend to realize substantial savings by issuing to the taxable markets. Build America Bonds accounted for approximately 28% of municipal bond issuance in the first half of 2010, lowering tax-exempt supply and anchoring yields at historically low levels. With bond yields near recent lows, many municipal bond investors attempted to sit on the sidelines, waiting for higher yields, but they eventually were forced into the market by near zero yields on short-term investments such as money market funds. Retail investors are further motivated to invest in tax-exempt securities by the expectation of higher tax rates in the near future.The decrease in supply of long-term tax-exempt bonds and increase in demand has led to a flattening of the tax-exempt yield curve.1 How did the Fund perform in this market environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended July 31, 2010, the Fund provided a total return based on market price of 31.45% and a total return of 21.21% based on NAV. Past performance is not a guarantee of future results. As of July 31, 2010, the Fund’s market price of $14.53 represented a premium of 0.90% to NAV of $14.40.As of July 31, 2009, the Fund’s market price of $11.87 represented a discount of 6.76% to NAV of $12.73.The Fund’s successful investment strategies resulted in an NAV return that was significantly higher than the Barclays Capital Municipal Bond Index (the “Index”), a widely used measure of the municipal bond market as a whole, which returned 9.15% for the 12 months ended July 31, 2010. The Fund’s market price return was even better, as the Fund’s strong portfolio performance and attractive distribution rate attracted investors.This increased demand for the shares caused the market price discount to NAV as of July 31, 2009 to narrow. As of July 31, 2010, the shares were trading at a premium to NAV.The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. On August 3, 2009, the Fund announced a 22.95% increase in the monthly dividend to $0.0750 per share. On November 2, 2009, the Fund announced an additional 10.00% increase in the monthly dividend to $0.0825 per share. Dividends of $0.0825 were paid in each month from November 2009 through July 2010.The current dividend represents an annualized distribution rate of 6.81% based on the market price of $14.53 on July 31, 2010. For comparison, investors were generally receiving yields of between 4% and 5% on individual tax-exempt bonds as of July 31, 2010. How is the portfolio structured, and what has that structure meant for performance? The Fund has a high quality portfolio that is diversified across issuers, sectors and states. In selecting securities for the portfolio, the portfolio management team, who together have more than 50 years of experience, are supported by Cutwater’s team of credit analysts, who evaluate the credit quality of sectors and individual issuers, going far beyond the bond ratings provided by rating agencies. Cutwater’s proprietary quantitative models help to evaluate the risk of individual securities as well as the overall portfolio, supplementing the judgment of the experienced team. Thorough quantitative and qualitative analysis helps ensure that the desired level of credit quality is maintained in the Fund’s portfolio while yield is added, as appropriate, by buying higher yielding bonds at what are considered to be attractive prices. During the market turmoil of the prior fiscal year, the Fund had a large allocation to pre-refunded securities, which have little credit risk.2 These securities performed well early in the fiscal year as investors sought the safety of securities of the highest possible credit quality.As the market returned to more normal conditions, the decision was made to reduce the Fund’s position in pre-refunded securities.Also, as described in the Letter to Shareholders on page 3 of this report, in February and March 2010, the Fund conducted a tender offer under which there was a cash distribution of approximately $16.3 million, or approximately 15% of the Fund’s net assets available to common shareholders, to shareholders who tendered their shares.A major source of the cash required for the tender offer program was the sale of shorter duration pre-refunded bonds, a sector of the market we viewed as overvalued.The reduction of the Fund’s position in pre-refunded bonds contributed to the Fund’s performance relative to its benchmark. 1 The yield curve is a line that traces yields on a type of security over a spectrum of maturities, generally ranging from three months to 30 years. Ordinarily, the yield curve slopes upward, which means that investors willing to invest in longer maturity securities are generally rewarded with higher yields. 2 A bond is pre-refunded when the issuer has purchased U.S. Treasury or agency securities that provide a stream of cash flow to pay off the bonds on their first call date. 6 l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund l Questions & Answers continued Early in the fiscal year, the duration of the portfolio was lengthened somewhat to take advantage of the higher yields provided by longer-duration bonds.As the yield curve flattened, the duration position was shortened so that it was approximately neutral relative to the Barclays Capital Municipal Bond Index.With bond yields approaching the recent lows, Cutwater believes that interest rates are more likely to rise than to decline at this point.Also, yields on long-term municipal bonds are nearing 4%, which is a technical resistance point for many retail investors.As of July 31, 2010, the average duration of the Fund’s portfolio is approximately eight years, essentially the same as it was a year ago.3 The Fund’s strong performance relative to the Index resulted mainly from its credit positioning.An emphasis was placed on bonds with longer maturities and higher yields, including some bonds with lower investment-grade credit ratings. Diversification was increased across sectors with the addition of general obligation bonds, higher education bonds, and essential service bonds.The Fund has a material overweight position to BBB (the lowest investment-grade rating), as compared with the Index. Cutwater believes that lower-rated investment grade credits have the potential to perform well, as they have in recent months.The Fund’s performance also benefited from a significant overweight position in health care bonds, which performed much better than the Index over the past year.Also positive for the Fund’s performance was a material overweight relative to the Index in industrial development bonds, which are corporate backed municipal bonds. At a time when the financial difficulties of many states and municipalities are prominent in the news, some investors might question the wisdom of investing in municipal bonds with lower credit ratings. It is important to remember that the default rate on investment grade municipal bonds has historically been extremely low. Also, each of the Fund’s bond holdings is subjected to rigorous credit analysis, and the portfolio is well diversified across states and sectors.While it is true that tax receipts have fallen and given rise to budget deficits, creating stresses on the market, the Fund’s portfolio management team believes that investors are well protected from defaults in municipal bonds. In most states, debt service payments represent no more than 5% of general fund revenues, and states are highly motivated to make debt service payments on time, even when they are unable to meet other obligations such as payrolls or payments to vendors.This is because states and municipalities have an ongoing need to issue debt, and any entity that failed to meet a debt service payment could be shut out of the market.The majority of the Fund’s holdings are in revenue bonds, each of which are backed by a very specific revenue stream.The Fund has a large position in essential service bonds, which are backed by revenue generated by services such as water and sewer systems that are more resilient to economic downturns. The Fund’s position in tobacco bonds, 3.4% of total investments (including enhanced tobacco) as of July 31, 2010, detracted from performance, as these bonds underperformed.There are several possible reasons for underperformance of tobacco bonds, including reduced demand for tobacco products in a poor economic environment, higher state taxes on tobacco, and potential anti-tobacco legislation. Please explain the Fund’s leverage strategy and its effect on Fund returns. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. Of course, leverage results in greater NAV volatility and entails more downside risk than an unlever-aged portfolio. Leverage adds to performance only when the cost of leverage is less than the total return generated by investments.As of July 31, 2010, the Fund had $69.45 million of leverage outstanding in the form of Auction Market Preferred Shares (“AMPS”). During the 12-month period ended July 31, 2010, the cost of leverage was less than the return of the Fund’s investments; accordingly, leverage contributed to the Fund’s total return. The broad auction-rate preferred securities market remains essentially frozen, as it has been since February 2008.The auctions for nearly all auction-rate preferred shares, including those issued by the Fund, continue to fail. Investors need to be aware that a failed auction is not a default, nor does it require the redemption of a fund’s auction rate preferred shares. Provisions in the offering documents of the Fund’s AMPS provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive interest payments for holding these AMPS.This maximum rate is determined based upon a multiple of or a spread to LIBOR and taxable equivalent short-term municipal securities, whichever is greater.The Fund will continue to evaluate the benefits and effects of leverage on the Fund, as well as explore other types of leverage. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. Leverage adds value only when the total return on securities purchased exceeds the cost of leverage. 3 Duration is a measure of the interest rate sensitivity of a bond or fixed-income portfolio which incorporates time to maturity and coupon size. The longer the duration, the greater the interest rate risk. Annual Report l July 31, 2010 l 7 MZF l Managed Duration Investment Grade Municipal Fund l Questions & Answers continued What is the outlook for the municipal market in the coming months? Several conflicting trends are affecting the municipal market, creating significant volatility. Many states experienced a significant drop in tax revenue in 2009.There are some signs that tax receipts will grow in 2010 as the economy improves, but it will likely be some time before they return to the levels of 2007 and 2008. News about several states’ financial difficulties, may contribute to continued volatility in the municipal market. With rising individual income tax rates in the near future a strong possibility, investors’ desire for income that is exempt from federal income taxes may support the municipal market.An important question is whether the Build America Bond program will be extended beyond December 31, 2010. If it is, these bonds will likely continue to absorb between 25%-30% of the municipal bond supply, providing further support for traditional tax exempt municipal bonds. Although credit spreads on single-A and BBB bonds have tightened from record highs, they remain wide relative to historical averages.This could generate positive total return for the Fund as its position in BBB credits, and a few securities with slightly lower ratings, experience a tightening in their credit spreads and revert to their longer term averages, while providing attractive levels of income. Index Definitions All indices are unmanaged and are not investable. Barclays Capital Municipal Bond Index is a rules-based, market-value weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Moody’s, S&P, Fitch. Barclays Capital U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated.The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Composite Index measures the performance of the U.S. Treasury bond market, using market capitalization weighting and a standard rule based inclusion methodology. MZF Risks And Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objective. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. An investment in this Fund may not be suitable for investors who are, or as a result of this investment would become, subject to the federal alternative minimum tax because the securities in the Fund may pay interest that is subject to taxation under the federal alternative minimum tax. Special rules apply to corporate holders. Additionally, any capital gains dividends will be subject to capital gains taxes. There can be no guarantee that hedging strategies will be employed or will be successful. The premium paid for entering into such hedging strategies will result in a reduction in the net asset value of the Fund and a subsequent reduction of income to the Fund. Any income generated from hedging transactions will not be exempt from income taxes. Certain risks are associated with the leveraging of common shares of the Fund. Both the net asset value and the market value of the Fund’s shares may be subject to higher volatility and a decline in value. There are also specific risks associated with investing in municipal bonds, including but not limited to interest rate and credit risk. Interest rate risk is the risk that prices of Municipal Bonds generally increase when interest rates decline and decrease when interest rates increase. Prices of longer term securities generally change more in response to interest rate changes than prices of shorter term securities. Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. The secondary market for municipal bonds is less liquid than many other securities markets, which may adversely affect the Fund’s ability to sell its bonds at prices approximating those at which the Fund currently values them. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns. In addition, laws enacted in the future by Congress or state legislatures or referenda could extend the time for payment of principal and/or interest. In the event of bankruptcy of an issuer, the Fund could experience delays in collecting principal and interest. Leverage creates certain risks for common shareholders, including higher volatility of both the net asset value and the market value of the common shares, because common shareholders bear the effects of changes in the value of the Fund’s investments. Leverage also creates the risk that the investment return on the Fund’s common shares will be reduced to the extent the dividends paid on preferred shares and other expenses of the preferred shares exceed the income earned by the Fund on its investments. If the Fund is liquidated, preferred shareholders will be entitled to receive liquidating distributions before any distribution is made to common shareholders. When the Fund uses leverage, the fees paid to Cutwater and Claymore will be higher than if leverage was not used. There are also risks associated with investing in Auction Market Preferred Shares or AMPS. The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for the AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange.You may only buy or sell AMPS through an order placed at an auction with or through a broker-dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker-dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity.The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction-rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Market Risk and Selection Risk, Call and Redemption Risk, Private Activity Bonds, Risks of Tobacco-Related Municipal Bonds, Leverage, Inflation Risk, Derivatives Risk, Affiliated Insurers, and Anti-takeover Provisions, Market Disruption. Please see Fund’s website for a more detailed discussion about Fund risks and considerations. 8l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund Fund Summary l As of July 31, 2010 (unaudited) Fund Information Symbol on New York Stock Exchange: MZF Initial Offering Date: August 27, 2003 Closing Market Price as of 07/31/10: $ Net Asset Value as of 07/31/10: $ Yield on Closing Market Price as of 07/31/10: % Taxable Equivalent Yield on Closing Market Price as of 07/31/101: % Monthly Distribution Per Common Share2: $ Leverage as of 07/31/103: 42 % Percentage of total investments subject to alternative minimum tax as of 07/31/10: % 1 Taxable equivalent yield is calculated assuming a 35% federal income tax bracket. 2 Monthly distribution is subject to change. 3 As a percentage of total investments. Total Returns (Inception 8/27/03) Market NAV One Year % % Three Year - average annual % % Five Year - average annual % % Since Inception - average annual % % Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.claymore.com/mzf. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Annual Report l July 31, 2010 l 9 MZF l Managed Duration Investment Grade Municipal Fund Portfolio of Investments l July 31, 2010 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Municipal Bonds & Notes – 168.9% Alabama – 2.8% BBB $ Courtland, AL Ind Dev Brd Environ Imp Rev, AMT, Ser B, 6.25%, 08/01/25 08/01/13 @ 100 $ Baa3 Courtland, AL Ind Dev Brd Solid Waste Disp Rev, AMT, 6.00%, 08/01/29 08/01/10 @ 101 Alaska – 0.8% A+ Alaska Muni Bond Bank Auth, Ser 1, 5.75%, 09/01/33 09/01/18 @ 100 California – 17.2% BBB+ California Public Works Brd Dept Mental Health Lease Rev, Ser A, 5.00%, 06/01/24 06/01/14 @ 100 A- California Various Purpose Gen Oblig, 5.125%, 11/01/24 11/01/13 @ 100 Baa1 California Municipal Finance Auth Rev, Eisenhower Medical Center, Ser A, 5.50%, 07/01/30 07/01/20 @ 100 A Chula Vista, CA Ind Dev Rev, Ser B AMT, 5.50% 12/01/21 06/02/14 @ 102 BBB Golden State Tobacco Securitization Rev, Ser A-1, 5.00%, 06/01/33 06/01/17 @ 100 Colorado – 1.9% BBB Colorado Health Facs Auth Rev, 5.25%, 05/15/42 05/15/17 @ 100 Delaware – 1.6% BBB+ Delaware St Econ Dev Auth Rev, 5.40%, 02/01/31 08/01/20 @ 100 District of Columbia – 2.0% Aaa District of Columbia FHA Multi Family Henson Ridge-Rmkt, AMT, 5.10%, 06/01/37 (FHA) 06/01/15 @ 102 Florida – 9.2% AA- Clearwater, FL Wtr & Swr Rev, Ser A, 5.25%, 12/01/39 12/01/19 @ 100 NR Highlands Co., FL Health Facs Auth Rev, Ser D, 5.875%, 11/15/29 (Prerefunded @ 11/15/13)† 11/15/13 @ 100 A- Miami-Dade Co., FL Aviation Rev, AMT, 5.00%, 10/01/38 (CIFG) 10/01/15 @ 100 AAA Miami-Dade Co., FL Sch Brd, Ser A, 5.375%, 02/01/34 (Assured Gty) 02/01/19 @ 100 BBB Seminole Indian Tribe FL Rev, Ser A, 144A, 5.25%, 10/01/27 10/01/17 @ 100 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Hawaii – 1.0% BBB+ $ Hawaii Pacific Health Rev, Ser. B, 5.625%, 07/01/2030 07/01/20 @ 100 $ Illinois – 6.3% AAA Chicago O’Hare Intl Arpt Rev 3rd Lien, Ser A-2, AMT, 5.50%, 01/01/16 (AGM) 01/01/14 @ 100 Baa2 Illinois Fin Auth, Roosevelt Univ Rev, 5.50%, 04/01/37 04/01/17 @ 100 A- Illinois Fin Auth, Rush Univ Med Ctr Rev, Ser C, 6.375%, 11/01/29 05/01/19 @ 100 AA Illinois Hsg Dev Auth Homeowner Mtg, AMT, Ser A-2, 5.00%, 08/01/36 02/01/16 @ 100 Indiana – 3.2% BB Indiana State Finance Auth, Ref-Impt-US Steel Corp., 6.00%, 12/01/26 06/01/20 @ 100 AA- Indianapolis, IN Pub Impt Bond Bank Wtrwks, Ser A, 5.50%, 01/01/29 01/01/19 @ 100 Iowa – 3.3% BBB Iowa Higher Education Loan Auth Rev, Ref-Private College Fac, Upper Iowa Univ Project, 5.50%, 09/01/25 09/01/20 @ 100 BBB Iowa Tobacco Settlement Auth, Cap Apprec Asset Bkd, Ser B, 5.60%, 06/01/34 06/01/17 @ 100 Kentucky – 2.2% Aa3 Kentucky Econ Dev Fin Auth Hosp Fac Rev, Baptist Hlthcr Sys, Ser A, 5.625%, 08/15/27 08/15/18 @ 100 BBB+ Owen Cnty, KY, Wtrwrks Sys Rev, American Wtr Co, Ser B, 5.625%, 09/01/39 09/01/19 @ 100 Louisiana – 8.3% BBB De Soto Parish, LA Environ Imp Rev, AMT, Ser A, 5.85%, 11/01/27 11/01/13 @ 100 AA- East Baton Rouge Parish, LA Swr Commission Rev, Ser A, 5.25%, 02/01/34 02/01/19 @ 100 BB+ Louisiana Govt, Environ Facs & Comnty Dev Auth Rev, 6.75%, 11/01/32 11/01/17 @ 100 BBB+ St. John Baptist Parish, LA Marathon Oil Corp., Ser A, 5.125%, 06/01/37 06/01/17 @ 100 Maryland – 1.0% BBB- Maryland Health & Hgr Ed Facs Auth Rev, 5.75%, 01/01/38 01/01/18 @ 100 See notes to financial statements. 10l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund l Portfolio of Investments continued Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Massachusetts – 3.1% AA- $ Massachusetts Housing Fin Agency, AMT, 5.10%, 12/01/27 06/01/17 @ 100 $ AA Massachusetts Housing Fin Agency, AMT, Ser 134, 5.60%, 12/01/38 06/01/18 @ 100 BBB Massachusetts St Health & Ed Facs Auth Rev Ser A, 6.25%, 07/01/30 07/01/19 @ 100 Michigan – 5.6% AAA Detroit, MI Sewer Disp Rev, Sr Lien, Ser B, 7.50%, 07/01/33 (AGM) 07/01/19 @ 100 AAA Detroit, MI Wtr Supply Sys Rev, 2nd Lien, Ser B, 7.00%, 07/01/36 (AGM) 07/01/19 @ 100 BBB- Michigan Strategic Fund Ltd Oblig Rev Adj Ref, Dow Chemical, Ser B-1, 6.25%, 06/01/14 N/A A- Michigan Strategic Fund Ltd Oblig Rev Ref, Ser C, 5.45%, 09/01/29 09/01/11 @ 100 Mississippi – 1.1% BBB Warren County, MS Gulf Opp Zone, Intl Paper Co., Ser A, 6.50%, 09/01/32 09/01/18 @ 100 Nebraska – 3.1% A- Public Power Generation Agency, Whelan Energy Ctr Unit 2, 5.00%, 01/01/41 (AMBAC) 01/01/17 @ 100 Nevada – 5.8% A Henderson, NV Health Care Fac Rev, Ser A, 5.625%, 07/01/24 07/01/14 @ 100 New Jersey – 1.6% BBB+ New Jersey, Health Care Fac Fin Auth Rev, Chilton Mem Hosp, 5.75%, 07/01/39 07/01/19 @ 100 New York – 21.1% A- Long Island, NY Power Auth Rev, Ser A, 5.10%, 09/01/29 09/01/14 @ 100 AA- Metropolitan Trans Auth Rev, Ser A, 5.125%, 01/01/24 07/01/12 @ 100 B- New York City Indl Dev Rev, JFK Intl Arpt, Ser A, AMT, 8.00%, 08/01/12 N/A B- New York City Indl Dev Rev, American Airlines JFK Intl Arpt, AMT, 7.50%, 08/01/16 N/A BBB New York Dorm Auth Rev, NYU Hosp Ctr, Ser B, 5.25%, 07/01/24 07/01/17 @ 100 AA New York, NY Gen Oblig, Ser J, 5.00%, 05/15/23 05/15/14 @ 100 A+ New York Muni Bond Bank Agy Special School Purpose Rev, Ser C, 5.25%, 12/01/22 06/01/13 @ 100 AA- New York Tobacco Settlement Funding Corp, Ser A1, 5.50%, 06/01/19 06/01/13 @ 100 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value New York (continued) A- $ Suffolk Co, NY Ind Dev Agy Rev, AMT, 5.25%, 06/01/27 06/01/13 @ 100 $ A Troy, NY Cap Resource Corp Rev, Ser A, 5.00%, 09/01/30 09/01/20 @ 100 North Carolina – 3.7% A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/23 01/01/13 @ 100 A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/26 01/01/13 @ 100 AA North Carolina Housing Fin Agy Rev, AMT, Ser 14A, 5.35%, 01/01/22 (AMBAC) 07/01/11 @ 100 Ohio – 12.1% BBB Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.875%, 06/01/30 06/01/17 @ 100 BBB Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.75%, 06/01/34 06/01/17 @ 100 AA- Cuyahoga Co., OH Rev Ref, Ser A, 6.00%, 01/01/20 07/01/13 @ 100 AA- Lorain Co., OH Hosp Rev Ref, Ser A, 5.25%, 10/01/33 10/01/11 @ 101 BBB- Ohio Air Quality Dev Auth Rev Ref, 5.70%, 02/01/14 N/A BBB- Ohio Air Quality Dev Auth Rev Ref, 5.625%, 06/01/18 N/A Oklahoma – 2.1% A Oklahoma Dev Fin Auth Rev, 5.00%, 02/15/42 02/15/17 @ 100 Pennsylvania – 5.8% BBB Pennsylvania Higher Education Facs Auth Rev, 5.25%, 05/01/23 05/01/13 @ 100 BBB Pennsylvania State Higher Education, 5.00%, 05/01/37 11/01/17 @ 100 AA- Pennsylvania State Higher Education, U of PA Health Sys, Ser B, 6.00%, 08/15/26 08/15/18 @ 100 AAA Philadelphia, PA Gen Oblig Ref, Ser A, 5.375%, 08/01/30 (Assured Gty) 08/01/19 @ 100 Rhode Island – 1.5% AAA Rhode Island Convention Ctr Auth Rev Ref, Ser A, 5.50%, 05/15/27 (Assured Gty) 05/15/19 @ 100 See notes to financial statements. Annual Report l July 31, 2010 l 11 MZF l Managed Duration Investment Grade Municipal Fund l Portfolio of Investments continued Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value South Carolina – 3.6% AAA $ Florence Co., SC Hosp Rev, Ser A, 5.25%, 11/01/27 (AGM) 11/01/14 @ 100 $ BBB Georgetown Co., SC Environ Imp Rev, AMT, Ser A, 5.30%, 03/01/28 03/01/14 @ 100 South Dakota – 6.3% AAA South Dakota Hsg Dev Auth, Ser K, AMT, 5.05%, 05/01/36^ 11/01/15 @ 100 AA- South Dakota St Hlth & Edl Fac, Ser A 5.25%, 11/01/34 11/01/14 @ 100 Tennessee – 2.6% BBB+ Knox Co., TN Health Edl & Hsg Facs Brd Rev, 5.25%, 04/01/27 04/01/17 @ 100 Texas – 15.4% Aa2 Bexar Co., TX Hsg Fin, AMT, 5.20%, 10/20/34 (GNMA/FHA) 10/20/14 @ 100 AAA Houston, TX Utility System, First Lien Rev Ref, Ser A, 5.00%, 11/15/33 (AGM) 11/15/17 @ 100 A Lower Colorado River Auth Refund Rev, Ser A, 6.25%, 05/15/28 05/15/18 @ 100 BBB+ Matagorda Co., TX Nav Dist No.1 Rev, AMT, 5.125%, 11/01/28 (AMBAC) (1) N/A A- North TX, Tollway Auth Rev, Ser A, 5.625%, 01/01/33 01/01/18 @ 100 A- North TX, Tollway Auth Rev, Ser L-2, 6.00%, 01/01/38 (1) 01/01/13 @ 100 BBB+ San Leanna Ed Facs Corp Higher Ed Rev, 5.125%, 06/01/36 06/01/17 @ 100 AAA Tarrant Cnty, TX Cult Ed Facs Rev, Ser A, 5.75%, 07/01/18 (Assured Gty) N/A Virginia – 1.5% BBB+ Washington Co., VA Indl Dev Auth Hosp Fac Rev, Ser C, 7.50%, 07/01/29 01/01/19 @ 100 Washington – 1.1% AA+ Tes Properties, WA Rev, 5.625%, 12/01/38 06/01/19 @ 100 West Virginia – 2.5% AAA West Virginia Housing Dev Fund Rev, Ser D, 5.20%, 11/01/21 05/01/11 @ 100 Wisconsin – 1.3% AA Wisconsin State Health & Ed Facs Rev, Ser A, 5.00%, 11/15/36 11/15/16 @ 100 Rating Principal Optional (S&P)* Amount Description Call Provisions** Value Wyoming – 7.2% BBB+ $ Sweetwater Co., WY Solid Waste Disp Rev, AMT, 5.60%, 12/01/35 12/01/15 @ 100 $ AA+ Wyoming Cmnty Dev Auth Hsg Rev, Ser 7, AMT, 5.10%, 12/01/38 12/01/16 @ 100 Total Municipal Bonds & Notes – 168.9% (Cost $157,605,382) Redemption Value (000) Description Value Preferred Shares – 2.1% Aaa Centerline Equity Issuer Trust, AMT, Ser A-4-1, 5.75%, 05/15/15 (remarketing), 144A (Cost $2,000,000) Total Investments – 171.0% (Cost $159,605,382) Other assets in excess of liabilities – 0.4% Preferred Shares, at redemption value – (-71.4% of Net Assets Applicable to Common Shareholders or -41.8% of Total Investments) ) Net Assets Applicable to Common Shareholders – 100.0% (2) $ * For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. (unaudited) ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. † This bond is prerefunded. U.S. government or U.S. government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. ^ A portion of this security was segregated as collateral for borrowings outstanding. At July 31, 2010, the total amount segregated was $137,613. Step-up security. Security is a step-up bond where the coupon increases or steps up at a predetermined date. Rate shown reflects the rate in effect on July 31, 2010. Portfolio percentages are calculated based on net assets applicable to common shareholders. Glossary: AGM – Insured by Assured Guaranty Municipal Corp. AMBAC – Insured by Ambac Assurance Corporation AMT – Income from this security is a preference item under the Alternative Minimum Tax Assured Gty – Insured by Assured Guaranty Corp. CIFG – Insured by CIFG Assurance NA FHA – Guaranteed by Federal Housing Administration GNMA – Guaranteed by Ginnie Mae 144A – Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. The securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010 these securities amounted to $2,958,900 which represents 3.0% of net assets applicable to common shareholders. See notes to financial statements. 12l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund Statement of Assets and Liabilities l July 31, 2010 Assets Investments, at value (cost $159,605,382) $ Interest receivable Receivable for shares issued through dividend reinvestment Other assets Total assets Liabilities Payable for securities purchased Borrowings Investment advisory fee payable Dividends payable - preferred shareholders Servicing agent fee payable Custodian bank Administration fee payable Accrued expenses and other liabilities Total liabilities Preferred Shares, at redemption value $.001 par value per share; 2,778 Auction Market Preferred Shares authorized, issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common stock, $.001 par value per share; unlimited number of shares authorized, 6,749,259 shares issued and outstanding $ Additional paid-in capital Net unrealized appreciation on investments Accumulated undistributed net investment income Accumulated net realized loss on investments ) Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 6,749,259 common shares outstanding) $ See notes to financial statements. Annual Report l July 31, 2010 l 13 MZF l Managed Duration Investment Grade Municipal Fund Statement of Operations l For the year ended July 31, 2010 Investment Income Interest $ Expenses Investment advisory fee $ Servicing agent fee Professional fees Auction agent fees - preferred shares Printing expenses Fund accounting Fund administration fee Trustees’ fees and expenses Custodian fee NYSE listing fee Transfer agent fee Insurance Line of credit fee Other Total expenses Investment advisory fees waived ) Servicing agent fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Net change in unrealized appreciation (depreciation) on: Investments Net realized and unrealized gain on investments Distributions to Auction Market Preferred Shareholders from Net investment income ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ See notes to financial statements. 14l Annual Report l July 31, 2010 MZF l Managed Duration Investment Grade Municipal Fund Statement of Changes in Net Assets l For the For the Year Ended Year Ended July 31, 2010 July 31, 2009 Increase/(decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Distributions to auction market preferred shareholders from net investment income ) ) Net increase in net assets applicable to common shareholders resulting from operations Distributions to common shareholders from Net investment income ) ) Capital share transactions Cost of common shares repurchased ) – Reinvestment of dividends – Net decrease from capital share transactions ) – Total change in net assets applicable to common shareholders ) ) Net assets applicable to common shareholders: Beginning of period End of period (including undistributed net investment income of $936,257 and $1,269,194, respectively.) $ $ See notes to financial statements. Annual Report l July 31, 2010 l 15 MZF l Managed Duration Investment Grade Municipal Fund Financial Highlights l For the For the For the For the For the Per share operating performance for one common share Year Ended Year Ended Year Ended Year Ended Year Ended outstanding throughout each period July 31, 2010 July 31, 2009 July 31, 2008 July 31, 2007 July 31, 2006 Net asset value, beginning of period $ Investment operations Net investment income(a) Net realized and unrealized gain/(loss) on investments and swaptions transactions ) Distributions to preferred shareholders from net investment income (common share equivalent basis) Total from investment operations ) Distributions to common shareholders from net investment income ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % % -3.07 % % % Market value % % -2.29
